Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 04, 2015

The Court of Appeals hereby passes the following order:

A15D0425. SYLVIA S. GRANT v. SELECT SPECIALTY HOSPITAL, INC.

      Sylvia S. Grant filed a premises liability action against Select Specialty
Hospital, Inc. On April 24, 2015, the trial court entered an order granting Select
Specialty Hospital’s motion for summary judgment. Grant filed this discretionary
application seeking appellate review of the trial court’s order. No discretionary
application is required, however, as the grant of summary judgment may be appealed
directly. See OCGA § 9-11-56 (h).
      Under OCGA § 5-6-35 (j), this Court will grant an otherwise timely
discretionary application if the lower court’s order is subject to direct appeal.
Accordingly, this application is hereby GRANTED. Grant shall have 10 days from
the date of this order to file a notice of appeal with the trial court, if she has not
already done so.

                                       Court of Appeals of the State of Georgia
                                                                            06/04/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.